Exhibit 10.1
NII HOLDINGS, INC.
Restricted Stock Award Agreement
(Executives)
     THIS AGREEMENT, dated as of the ___day of _______, ___, between NII
Holdings, Inc., a Delaware corporation (the “Company”), and
                                         (“Participant”), is made pursuant to
and subject to the provisions of the NII Holdings, Inc. 2004 Incentive
Compensation Plan (the “Plan”). All terms that are used herein that are defined
in the Plan shall have the same meaning given them in the Plan.
     1. Award of Stock. Pursuant to the Plan, the Company, on
                     (the “Award Date”), awarded Participant
                                         shares of Common Stock (“Restricted
Stock”), subject to the terms and conditions of the Plan and subject further to
the terms and conditions set forth herein.
     2. Restrictions. Except as provided in this Agreement, the Restricted Stock
is nontransferable and is subject to a substantial risk of forfeiture.
     3. Vesting. Subject to paragraph 5 below, Participant’s interest in the
shares of Restricted Stock shall be transferable and nonforfeitable (“Vested”)
as follows: Thirty three and one third percent (33 1/3%) of the shares of
Restricted Stock shall become Vested as of the first anniversary of the Award
Date, an additional thirty three and one third percent (33 1/3%) of the shares
of Restricted Stock shall become Vested as of the second anniversary of the
Award Date, and the remaining thirty three and one third percent (33 1/3%) of
the shares of Restricted Stock shall become Vested as of the third anniversary
of the Award Date. Any shares that have not previously become Vested or
forfeited, shall become Vested as of the date of a Change in Control in
accordance with Plan section 8.04.
     4. Death or Disability. Paragraph 3 to the contrary notwithstanding, if
Participant dies or becomes permanently and totally disabled within the meaning
of section 22(e)(3) of the Internal Revenue Code (“Disabled”), prior to the
forfeiture of the shares of Restricted Stock under Paragraph 5, all shares of
Restricted Stock that are not then Vested shall become Vested as of the date of
Participant’s death or his becoming Disabled.
     5. Forfeiture. All shares of Restricted Stock that are not then Vested
shall be forfeited if Participant’s employment with the Company or an Affiliate
terminates prior to the date such shares become Vested in accordance with
paragraphs 3 and 4 above or in the event the Administrator makes a final
determination that Participant has breached the provisions of Paragraph 13.

 



--------------------------------------------------------------------------------



 



     6. Custody of Certificates. Custody of stock certificates evidencing the
Restricted Stock shall be retained by the Company so long as the Restricted
Stock is not Vested. The Company shall deliver to Participant the stock
certificates evidencing the Common Stock as soon as practicable after the
Restricted Stock becomes Vested.
     7. Stock Power. Participant shall deliver to the Company a stock power,
endorsed in blank, with respect to the Restricted Stock. The Company shall use
the stock power to cancel any shares of Restricted Stock that do not become
Vested. The Company shall return the stock power to Participant with respect to
any shares of Restricted Stock that become Vested.
     8. Shareholder Rights. Participant will have the right to receive dividends
on and to vote the Restricted Stock.
     9. Fractional Shares. Fractional shares shall not be issuable hereunder,
and when any provision hereof or the Plan may entitle Participant to a
fractional share, such fraction shall be disregarded.
     10. Withholding Taxes. If the Company shall be required to withhold any
United States federal, state, local or foreign income, social or other tax in
connection with the Vesting of the Award, Participant shall pay the tax or make
provisions that are satisfactory to the Company for the payment thereof.
     11. No Right to Continued Employment. This Agreement does not confer upon
Participant any right with respect to continuance of employment by the Company,
nor shall it interfere in any way with the right of the Company to terminate
Participant’s employment at any time.
     12. Change in Capital Structure. In accordance with the terms of the Plan,
the terms of this award shall be adjusted as the Committee determines is
equitably required in the event (a) the Company effects one or more stock
dividends, stock split-ups, subdivisions or consolidations of shares, or
(b) there occurs any other event which, in the judgment of the Committee
necessitates such action.
     13. Confidentiality. Participant agrees that, as a condition of receiving
the Restricted Stock, Employee shall not, unless otherwise required by law,
discuss or otherwise disclose to any person or entity any information contained
in this Award, including but not limited to fact that Participant received the
Award and the number of shares of Restricted Stock granted herein.
     14. Governing Law. This Agreement shall be governed by the laws of the
State of Delaware.
     15. Notice. Any notice or other communication given pursuant to this
Agreement shall be in writing and shall be personally delivered or mailed by
United

 



--------------------------------------------------------------------------------



 



States registered or certified mail, postage prepaid, return receipt requested,
to the following addresses:

     
If to the Company:
  NII Holdings, Inc.
1875 Explorer Street, Suite 1000
Reston, VA 20190
Attn: Gary D. Begeman, Vice President,
General Counsel and Secretary
 
   
If to Participant:
 
 
 
 
 
 
 
 

Any such notice shall be deemed to have been given (a) on the date of postmark,
in the case of notice by mail, or (b) on the date of delivery, if delivered in
person.
     16. Conflicts. In the event of any conflict between the provisions of the
Plan as in effect on the date of grant and the provisions of this Agreement, the
provisions of the Plan shall govern. All reference herein to the Plan shall mean
the Plan as in effect on the Award Date.
     17. Participant Bound by Plan. Participant hereby acknowledges receipt of a
copy of the Plan and agrees to be bound by all the terms and provisions thereof.
     18. Binding Effect. Subject to the limitations stated above and in the
Plan, this Agreement shall be binding upon and inure to the benefit of the
legatees, distributees, and personal representatives of the Participant and the
successors of the Company.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has caused this Agreement to be signed on
its behalf as of the ___day of                     , ___, and the Participant
has affixed his signature hereto.

            NII HOLDINGS, INC.
      By           Gary D. Begeman        Vice President, General Counsel and
Secretary        PARTICIPANT
                  Dated:       

 



--------------------------------------------------------------------------------



 



STOCK POWER
     The undersigned hereby sells, assigns and sets over to NII Holdings, Inc.
(the “Company”)                     shares of Common Stock pursuant to the
provisions of Section 7 of the Restricted Stock Award Agreement between the
Company and the undersigned.
                                                             

 